Title: To George Washington from William Gordon, 2 July 1778
From: Gordon, William
To: Washington, George


          
            My dear Sir
            Boston July 2. 1778
          
          I just catch a few minutes before the post goes off to acquaint you that Lord Chatham
            is dead—that no troops whatsoever are coming either  from G.B. or
            Ireland—that tho’ an English fleet of 1–90 guns 9–74 & 1–64 may be sailed from
            St Helens, a powerful provision has been made for counteracting them when they are upon
            the American coast; their opposers may possibly be at the Rendezvous before them. A
            vessel arrived from France yesterday. My prayers are
            daily offered for your Excellency’s success; & tho’ you have not met with so
            early or so full a support as you had a right to expect, I hope Clinton’s army will by
            your military skill be speedily rendered as harmless as Burgoynes. With great esteem I
            remain your Excellency’s sincere friend & very humble servant
          
            William Gordon
          
        